DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are pending:
		Claims 1-21 are allowed.
		Claims 1, 8, 10-11 & 19-20 are amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aron Griffith on 1/12/2021.
Regarding claim 1, replace “fluid flow channel” in line 8 with – first fluid flow channel --;
Regarding claim 8, replace “the re-entrant first fluid flow channel” in lines 7-8 with – the first re-entrant fluid flow channel --;
Regarding claim 10, replace “the” before the word “nearest” in line 7 with – a --; 
Regarding claim 11, replace “the” before the word “location” in line 1 with – a --;
Regarding claim 19, replace “the” before the word “nearest” in line 6 with – a --; and
Regarding claim 20, replace “the” before the word “downstream” in line 2 with – a --. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are North (US 2003/0159412), Haland (US 6,752,845), Silverman (USPN 2,918,139), Schook (US 7,846,343) and Carroll (USPN 4,622,150).

	Haland, Silverman, Schook and Carroll, individually or in combination, do not teach or suggest "a first fluid flow channel between the first and second vanes; a first re-entrant fluid flow channel in at least one of the first and second vanes; and a re-entrant fluid opening that is in fluid communication with the re-entrant first fluid flow channel, wherein the re-entrant fluid opening extends through the outer body" as required by amended independent claim 8. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotation flow element of Haland to incorporate a re-entrant fluid flow channel of Silverman or Schook because there is no motivation or suggestion to do. Therefore the combination of references fails to render claim 8 obvious. Claim 17 is similar in scope to claims 1 and 8 thus allowable for similar reasons. 
	Dependent claims are hereby allowable due to dependency from allowed claims 1, 8 & 17. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778